Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on January 19, 2021. Claims 1-15 are now pending in the application.
		
Priority
3.	Receipt is acknowledged of papers submitted (IT 102017000018570, filed 02/20/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 01/19/2021 are acknowledged. With respect to the rejections of claims 1 and 6-15 under 35 U.S.C. 103, the applicant’s amendment/arguments (see REMARKS, pages 7-9) have been fully considered and are persuasive. Accordingly, the previous office action sent on 09/16/2020 has been withdrawn.

Allowable Subject Matter

The following is an examiner's statement of reasons for allowance: The Applicants’ amendment/arguments in the outstanding response filed 01/19/21 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed gateway (claim 14) and method (claim 1) for supporting a machine-to-machine communication connected to the mobile communication network over a radio link through a gateway, comprising, among other limitations, the novel and unobvious limitations as “determining ... in the absence of said radio carrier, switching off said transceiver module for a first time period; and after said first time period, elapsed, switching on said transceiver module for a second time period, ... wherein said first time period and said second time period are determined on the basis of a number of parameters that depend on at least one set of predetermined values provided to the gateway by the mobile communication network, the number of parameters including a first parameter and a second parameter, each one of the first parameter and said second parameter taking a respective predetermined value, and said first time period depends on said first parameter and said second time period depends on said second parameter.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-13 and 15.

6. 	References U.S. 9,167,515; U.S. 9,344,967; U.S. 10,285,129 and U.S. 2019/0327679 are cited because they are put pertinent to improve the communication among devices through power saving in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 4, 2021